FOURTH AMENDMENT AGREEMENT

THIS FOURTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 30th day of
September, 2020, by and among CANTERBURY PARK ENTERTAINMENT LLC, a Minnesota
limited liability company (the “Borrower”), Canterbury Park Holding Corporation,
a Minnesota corporation (the “Guarantor”), Canterbury Park Concessions, Inc., a
Minnesota corporation (“Canterbury Concessions”), and BREMER BANK, NATIONAL
ASSOCIATION, a national banking association (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Lender are parties to that certain General Credit
and Security Agreement dated as of November 14, 2016, as amended by that certain
Amendment Agreement dated as of September 30, 2017, as further amended by that
certain Second Amendment Agreement dated as of September 30, 2018, and as
further amended by that certain Third Amendment Agreement dated as of September
30, 2019 (collectively, the “Credit Agreement”), which sets forth the terms and
conditions of a revolving line of credit to the Borrower in the maximum
principal amount of Eight Million and 00/100 Dollars ($8,000,000.00) (the
“Loan”); and

WHEREAS, the obligation of the Borrower to repay the Loan is evidenced by that
certain Amended and Restated Revolving Credit Note dated as of September 30,
2018 (the “Existing Note”), executed by the Borrower and payable to the Lender
in the original principal amount of $8,000,000.00; and

WHEREAS, the Existing Note is secured by, among other things, that certain Third
Party Security Agreement dated as of November 14, 2016 (the “Security
Agreement”), executed by Canterbury Concessions, as debtor, in favor of the
Lender, as secured party; and

WHEREAS, the Existing Note has been guaranteed by the Guarantor pursuant to that
certain Corporate Guaranty dated as of November 14, 2016 (the “Guaranty”),
executed by the Guarantor in favor of the Lender; and

WHEREAS, as of the date hereof, there is outstanding under the Existing Note the
principal amount of $0.00; and

WHEREAS, the Borrower has requested that the Lender extend the Maturity Date of
the Loan from September 30, 2020 to December 31, 2020; and

WHEREAS, the Lender has agreed to the foregoing, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.Capitalized Terms.  Capitalized terms not otherwise defined herein shall have
the meaning assigned to such term in the Credit Agreement.

--------------------------------------------------------------------------------

2.Amendments to the Credit Agreement.  
A.The definition of “Maturity Date” in Section 2 of the Credit Agreement is
hereby amended by deleting the date “September 30, 2020” and replacing it with
the date “December 31, 2020,” thereby extending the Maturity Date to such later
date.
B.Section A of the Credit Agreement is hereby amended by deleting the reference
to the original principal amount of “Eight Million and 00/100 Dollars
($8,000,000.00)” and replacing it with “Six Million and 00/100 Dollars
($6,000,000.00)”, thus reflecting the decrease of the maximum principal amount
available under the Loan.
C.The definition of “Revolving Credit Commitment” located in Section 2 of the
Credit Agreement is hereby amended by deleting the reference to “$8,000,000.00”
and replacing it with “$6,000,000.00”, thus reflecting the decrease of the
maximum principal amount available under the Loan.
D.The Revolving Credit Note attached as Exhibit A to the Credit Agreement is
hereby deleted in its entirety and replaced with the Second Amended and Restated
Revolving Credit Note attached hereto as Exhibit A.
3.Second Amended and Restated Revolving Credit Note.  Contemporaneously with the
execution of this Amendment, the Borrower has executed and delivered to the
Lender that certain Second Amended and Restated Revolving Credit Note of even
date herewith in the original principal amount of $6,000,000.00 (the “Amended
and Restated Note”), which constitutes an amendment and restatement of the
Existing Note in its entirety.
4.Consent of and Reaffirmation of Guaranty.  The Guarantor hereby consents to
the terms of this Amendment, repeats and reaffirms each and all of its
obligations under the Guaranty and agrees that the Guaranty guaranties repayment
of, among other things, the Amended and Restated Note and performance of all
other obligations of the Borrower to the Lender.
5.Priority and Validity of the Security Agreement.  Canterbury Concessions
represents and warrants to the Lender that the Security Agreement grants to the
Lender a valid and first priority security interest in the collateral described
therein, and such security interest secures, among other things, all of the
Borrower’s obligations under the Amended and Restated Note, as defined in this
Amendment, and will continue in full force and effect until the Amended and
Restated Note is satisfied in full.
6.Legal Representation.  The Borrower, the Guarantor and Canterbury Concessions
(collectively, the “Loan Parties”) hereby represent, warrant and agree that they
have fully considered the terms of this Amendment and the documents related
hereto and have had the opportunity to discuss this Amendment and the documents
related hereto with their legal counsel, and that they are executing the same
without any coercion or duress on the part of the Lender.



2

--------------------------------------------------------------------------------

7.Authority.  The Loan Parties hereby represent and warrant to the Lender that
they have full power and authority to execute and deliver this Amendment and to
incur and perform their obligations hereunder; the execution, delivery and
performance by the Loan Parties of this Amendment will not violate any provision
of the organizational documents of any of the Loan Parties, or any law, rule,
regulation or court order or result in the breach of, constitute a default
under, or create or give rise to any lien under, any indenture or other
agreement or instrument to which the Loan Parties are a party or by which the
Loan Parties or their properties may be bound or affected.
8.Original Terms.  Except as expressly amended herein, the Credit Agreement, and
the documents associated therewith (collectively, the “Loan Documents”), as
modified by this Amendment, shall be and remain in full force and effect in
accordance with their original terms.
9.No Waiver.  The Loan Parties hereby acknowledge and agree that, by executing
and delivering this Amendment, the Lender is not waiving any existing Event of
Default, whether known or unknown, or any event, condition or circumstance,
whether known or unknown, which with the giving of notice or the passage of time
or both would constitute an Event of Default, nor is the Lender waiving any of
its rights or remedies under the Loan Documents.
10.No Setoff.  The Loan Parties acknowledge and agree with the Lender that no
events, conditions or circumstances have arisen or exist as of the date hereof
which would give any of the Loan Parties the right to assert a defense,
counterclaim and/or setoff any claim by the Lender for payment of amounts owing
under the Amended and Restated Note.  Any defense, right of setoff or
counterclaim which might otherwise be available to the Loan Parties is hereby
fully and finally waived and released in all respects.
11.Merger.  All prior oral and written communications, commitments, alleged
commitments, promises, alleged promises, agreements, and alleged agreements by
or among the Lender and the Loan Parties in connection with the Loan are hereby
merged into the Loan Documents, as amended by this Amendment; shall be of no
further force or effect; and shall not be enforceable unless expressly set forth
in the Loan Documents, as amended by this Amendment.  All commitments, promises,
and agreements of the parties hereto are set forth in this Amendment and the
Loan Documents and no other commitments, promises, or agreements, oral or
written, of any of the parties hereto shall be enforceable against any such
party.
12.Release.  The Loan Parties hereby release and forever discharge the Lender
and its past, present and future officers, directors, attorneys, insurers,
servants, representatives, employees, shareholders, subsidiaries, affiliates,
participants, partners, predecessors, principals, agents, successors and assigns
of and from any and all existing or future claims, demands, obligations,
interests, suits, actions or causes of action, at law or in equity, whether
arising by contract, statute, common law or otherwise, both direct and indirect,
of whatsoever kind or nature, arising out of or by reason of or in connection
with the Loan, the Loan Documents, this Amendment, any prior amendments or
agreements or the documents related hereto or thereto or any acts, omissions, or
conduct occurring on or before the date hereof.



3

--------------------------------------------------------------------------------

13.Costs and Expenses.  The Borrower shall pay all costs and expenses, including
attorneys’ fees paid or incurred by the Lender in connection with the
preparation of this Amendment and the documents related hereto and the closing
and consummation of the transaction contemplated hereby.  
14.Further Assurances.  The Loan Parties hereby agree to execute and deliver
such other further agreements, documents and instruments as is deemed necessary
or advisable by the Lender in order to effectuate the purposes of this Amendment
and the documents related hereto.
15.No Default.  The Loan Parties hereby represent and warrant to the Lender that
no Event of Default, or event which with the giving of notice or the passage of
time or both would constitute an Event of Default, has occurred and is
continuing.
16.Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
17.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Minnesota without giving effect to the
choice of law provisions thereof.
18.Headings.  The descriptive headings for the several sections of this
Amendment are inserted for convenience only and not to define or limit any of
the terms or provisions hereof.
19.Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns.  

IN WITNESS WHEREOF, the parties hereto have made and entered into this Amendment
as of the day and year first above written.

[SIGNATURE PAGE FOLLOWS]





4

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT AGREEMENT]

BORROWER:



CANTERBURY PARK ENTERTAINMENT LLC

By: /s/ Randall D. Sampson

Name: Randall D. Sampson

Its: President and CEO



GUARANTOR:



CANTERBURY PARK HOLDING CORPORATION, a Minnesota corporation

By: /s/ Randall D. Sampson

Name: Randall D. Sampson

Its: President and CEO



CANTERBURY CONCESSIONS:



CANTERBURY PARK CONCESSIONS INC.

By: /s/ Randall D. Sampson

Name: Randall D. Sampson

Its: President and CEO



LENDER:



BREMER BANK, NATIONAL ASSOCIATION

By: /s/ Laura Helmueller

Name: Laura Helmueller

Its: Senior Vice President



S-1



--------------------------------------------------------------------------------

EXHIBIT A



SECOND AMENDED AND RESTATED revolving credit note

$6,000,000.00

Eagan, Minnesota

September 30, 2020

FOR VALUE RECEIVED, the undersigned, CANTERBURY PARK ENTERTAINMENT LLC, a
Minnesota limited liability company (the “Borrower”), promises to pay to the
order of BREMER BANK, NATIONAL ASSOCIATION, a national banking association (the
“Lender”), on the Revolving Credit Termination Date, the principal sum of Six
Million and No/100ths Dollars ($6,000,000.00) or, if less, the then aggregate
unpaid principal amount of the Advances as may be borrowed by the Borrower under
the Credit Agreement (as defined herein) and are outstanding on the Revolving
Credit Termination Date.  All Advances and all payments of principal shall be
recorded by the Lender in its records which records shall be conclusive evidence
of the subject matter thereof, absent manifest error.

The Borrower further promises to pay to the order of the Lender interest on each
Advance from time to time outstanding from the date hereof until paid in full at
a fluctuating annual rate equal to the greater of: (a) the Prime Rate, or (b)
3.0%; provided, however, that, notwithstanding anything to the contrary
contained herein, upon the occurrence and during the continuance of any Event of
Default, the rate of interest hereunder shall be 2.0% per annum above the
current rate of interest.  Interest shall be due and payable on the first day of
each calendar month, commencing on October 1, 2020, and at maturity.  Interest
payment after maturity shall be payable on demand.  Each change in the
fluctuating interest rate shall take effect simultaneously with the
corresponding change in the Prime Rate.  

All payments of principal and interest under this Note shall be made in lawful
money of the United States of America in immediately available funds to the
Lender at the Lender’s office at 1995 Rahncliff Court, Eagan, Minnesota 55122,
or at such other place as may be designated by the Lender to the Borrower in
writing.

This Note is the Amended and Restated Revolving Credit Note referred to in, and
evidences indebtedness incurred under that certain General Credit and Security
Agreement dated as of November 14, 2016 (herein, as it may be amended, modified
or supplemented from time to time, called the “Credit Agreement”; capitalized
terms not otherwise defined herein being used herein as therein defined) between
the Borrower and the Lender, to which Credit Agreement reference is made for a
statement of the terms and provisions thereof, including those under which the
Borrower is permitted and required to make prepayments and repayments of
principal of such indebtedness and under which such indebtedness may be declared
to be immediately due and payable.

All parties hereof, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.

This Note is made under and governed by the internal laws of the State of
Minnesota.

A-1

--------------------------------------------------------------------------------

This Note constitutes an amendment and restatement of that certain Amended and
Restated Revolving Credit Note dated September 30, 2018 (the “Existing Note”),
executed by the Borrower and payable to the Lender in the original principal
amount of $8,000,000.00 and is given in replacement of, but not in payment for,
the Existing Note.  This Note is not a novation of any indebtedness of the
Borrower to the Lender.

[SIGNATURE PAGE FOLLOWS]



A-2

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE]

CANTERBURY PARK ENTERTAINMENT LLC



By:

Name: Randall D. Sampson

Its: President and CEO

A-3

--------------------------------------------------------------------------------